          Case 09-03004            Doc 25       Filed 05/01/19 Entered 05/02/19 00:06:45                         Desc Imaged
                                                Certificate of Notice Page 1 of 2
                                               United States Bankruptcy Court
                                                 Northern District of Iowa
In re:                                                                                                     Case No. 09-03004-TJC
Sue A. Biddle                                                                                              Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0862-2                  User: admin                        Page 1 of 1                          Date Rcvd: Apr 29, 2019
                                      Form ID: trappt                    Total Noticed: 1

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 01, 2019.
db             +Sue A. Biddle,   9079 N. Badger Rd.,   East Dubuque, IL 61025-9300

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 01, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 29, 2019 at the address(es) listed below:
              Francis Wm. Henkels    on behalf of Debtor Sue A. Biddle fhenkels@henkelslawdbq.com,
               margaret@henkelsbaker.com;r45649@notify.bestcase.com;office@henkelsbaker.com
              Paul Fitzsimmons    pfitzsimmons@blairfitzsimmons.com, IA08@ecfcbis.com
              Sheryl Schnittjer     delhisls926@gmail.com, sschnittjer@ecf.axosfs.com
              United States Trustee    USTPRegion12.CR.ECF@usdoj.gov
                                                                                             TOTAL: 4
     Case 09-03004           Doc 25     Filed 05/01/19 Entered 05/02/19 00:06:45                     Desc Imaged
                                        Certificate of Notice Page 2 of 2
                UNITED STATES BANKRUPTCY COURT NORTHERN DISTRICT OF IOWA

                                              111 Seventh Avenue SE #15
                                             Cedar Rapids, IA 52401−2101

In Re a Petition for Relief under chapter 7 of Title 11, U.S. Code, filed by or against the below−named Debtor(s) on
April 29, 2019:

     DEBTOR : Sue A. Biddle
              9079 N. Badger Rd.
              East Dubuque, IL 61025


                                                                          CASE NO. 09−03004

                                                                                    APPOINTMENT OF TRUSTEE
                                                                             AND APPROVAL OF STANDING BOND

NOTICE IS HEREBY GIVEN THAT:

1. The following trustee is hereby appointed, and the trustee's standing bond is fixed under the general blanket bond
heretofore approved.

                                     Sheryl Schnittjer
                                     24695 207th Ave.
                                     Delhi, IA 52223


2. If the trustee rejects this appointment, the court and U.S. Trustee's office must be notified within 7 days of receipt of
this appointment. Otherwise, the trustee will be deemed to have accepted the appointment.

3. The undersigned deputy clerk certifies that on this date a copy of this notice was served on the above−named
trustee, debtor(s), attorney for debtor(s), and U.S. Trustee.



                                                                          JAMES L. SNYDER
                                                                          Acting U. S. TRUSTEE Region 12
Dated: April 29, 2019 sgre

REJECTION
I, Sheryl Schnittjer, hereby reject appointment as Trustee.
Dated: This ______ day of __________________, 20 ____.

                                                        ________________________________________
                                                        Sheryl Schnittjer
